Opinion by
Judge Lindsay:
Whether or not the pendency of the appeal in the case of Commonwealth and Wilson v. Davis and Others in this court would interpose a bar to the right of Davis to recover against Green is not necessary to determine. The onus was upon Green to sustain his defense by legal evidence. There is no evidence in the record tending to show that any such appeal was pending except a paper purporting to be a copy of a summons issued by the clerk of this court. Such paper was wholly incompetent to prove any such fact. The proceedings of this court can only be proved by a properly attested copy of its record. The credit allowed Green is sufficiently specific.
Judgment affirmed.